Exhibit 10.4

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Third
Amendment”), dated July 6, 2009, is by and among StoneMor GP LLC, a Delaware
limited liability company (the “General Partner”), StoneMor Partners L.P., a
Delaware limited partnership (the “Partnership”), StoneMor Operating LLC, a
Delaware limited liability company (the “Operating Company”), the Subsidiaries
of the Operating Company set forth on the signature pages hereto (together with
the Operating Company, each individually a “Borrower” and collectively, the
“Borrowers” and together with the General Partner and the Partnership, each
individually a “Credit Party” and collectively, the “Credit Parties”), the
lenders party hereto (the “Lenders”), and Bank of America, N.A., a national
banking association, as Administrative Agent for the benefit of the Lenders (in
such capacity, the “Administrative Agent”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, by and among the parties hereto, as amended by a First
Amendment, dated November 2, 2007 and a Second Amendment, dated April 30, 2009
(as amended, modified or otherwise supplemented from time to time, the “Credit
Agreement”), the existing Lenders agreed, inter alia, to extend to the Borrowers
(i) a revolving credit facility in the maximum aggregate principal amount of
Thirty-Five Million Dollars ($35,000,000), and (ii) an acquisition facility in
the maximum aggregate principal amount of One Hundred Seven Million Eight
Hundred Fifty Thousand Dollars ($107,850,000).

B. The Operating Company desires to enter into an Amended and Restated Operating
Agreement (the “Green Lawn Agreement”), on or around the date hereof, pursuant
to which the Operating Company and various of its Subsidiaries would agree to be
the exclusive operator for a cemetery owned by Green Lawn Cemetery, an Ohio
nonprofit corporation (“GLC”), and would pay GLC $2,800,000 for the operating
rights (consisting of $1,400,000 in cash at closing and $1,400,000 to be paid
under a promissory note in favor of GLC (the “GLC Indebtedness”)), plus up to
$50,000 for certain expenses, and undertake capital improvements during the
first year totaling an amount not to exceed $750,000.

C. The Borrowers have advised the Lenders that the Green Lawn Agreement would be
an “Exclusive Management Agreement” and the transaction evidenced thereby would
be a “Permitted Acquisition” (as such terms are defined in the Credit
Agreement).

D. Section 7.03(h)(v) of the Credit Agreement, restricts the ability of the
Borrowers to enter into Permitted Acquisitions, without the consent of Required
Lenders, if the Aggregate Consideration paid by or on behalf of the Borrowers
for any such Permitted Acquisition exceeds (a) $2,500,000, on an individual
basis, or (b) $20,0000,000, when aggregated with the total Aggregate
Consideration paid by or on behalf of the Borrowers for all other Permitted
Acquisitions which closed in the immediately preceding 365 days.



--------------------------------------------------------------------------------

E. In addition, the Borrowers have requested the Lenders to amend
Section 7.02(m) of the Credit Agreement so that the GLC Indebtedness would, when
incurred, be permitted thereunder.

F. Required Lenders have agreed to consent to the Permitted Acquisition
evidenced by the Green Lawn Agreement and amend Section 7.02(m) of the Credit
Agreement, subject to the terms and conditions set forth herein.

Now, therefore, for value received, and in consideration of Loans made or to be
made, and other credit accommodations given or to be given, to the Borrowers by
the Lenders from time to time, each Borrower and each other Credit Party hereby
agrees as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

(b) Additional Definition. The following additional definition is hereby added
to Section 1.01 of the Credit Agreement to read in its entirety as follows:

“Third Amendment” means the Third Amendment to Amended and Restated Credit
Agreement dated July 6, 2009.

2. Amendment to Section 7.02(g). Section 7.02(g) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
lease payments and principal amounts of all such Indebtedness at any one time
outstanding shall not exceed Six Million One Hundred Thousand Dollars
($6,100,000);”

3. Amendment to Section 7.02(m). Section 7.02(m) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(m) Other unsecured Indebtedness not otherwise permitted above, in an aggregate
principal amount outstanding not to exceed Two Million Four Hundred Thousand
Dollars ($2,400,000) at any time.”

4. Consent. Subject to the terms of this Third Amendment, the Lenders hereby
consent to the Permitted Acquisition evidenced by the Green Lawn Agreement, to
the extent such acquisition would require their consent under Section 7.03(h)(v)
of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Third Amendment and any other documents
which the Administrative Agent requires such Credit Party to deliver hereunder
(this Third Amendment and any such additional documents delivered in connection
with the Third Amendment are herein referred to as the “Third Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the Third Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Third Amendment and the
other Third Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Third Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject or
(iii) contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, of any Credit Party;

(d) No Default. Immediately prior to and after giving effect to this Third
Amendment, no Default or Event of Default has occurred and is continuing; and

 

3



--------------------------------------------------------------------------------

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2008.

6. Conditions to Effectiveness of Amendment. This Third Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) Third Amendment. This Third Amendment, duly executed by the Credit Parties,
the Administrative Agent, the Collateral Agent and the Lenders;

(b) Amendment to Note Purchase Agreement. The Borrowers shall deliver a duly
executed parallel amendment to the Note Purchase Agreement;

(c) Other Fees and Expenses. Payment to the Administrative Agent, in immediately
available funds, of all amounts necessary to reimburse the Administrative Agent
for the reasonable fees and costs incurred by the Administrative Agent in
connection with the preparation and execution of this Third Amendment and any
other Credit Document, including, without limitation, all fees and costs
incurred by the Administrative Agent’s attorneys;

(d) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Third Amendment, if any; and

(e) Other Documents and Actions. A copy of the final form of the Green Lawn
Agreement and the promissory note evidencing the GLC Indebtedness, and any
additional agreements, instruments, documents, writings and actions as the
Administrative Agent may reasonably request.

7. No Waiver; Ratification. The execution, delivery and performance of this
Third Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement, any Credit Document or any Third
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute a waiver of any provision thereof. Except as
expressly modified hereby, all terms, conditions and provisions of the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed by the Credit Parties. Nothing contained
herein constitutes an agreement or obligation by the Administrative Agent or the
Lenders to grant any further amendments to any of the Credit Documents.

8. Acknowledgments. To induce the Administrative Agent and the Lenders to enter
into this Third Amendment, the Credit Parties acknowledge, agree, warrant, and
represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) The Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties; (ii) the liens

 

4



--------------------------------------------------------------------------------

and security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Credit Documents are valid, legal
and binding, properly recorded or filed and first priority perfected liens and
security interests (subject to Permitted Liens); and (iii) the Credit Parties
hereby waive any and all defenses, set offs and counterclaims which they,
whether jointly or severally, may have or claim to have against each of the
Secured Parties as of the date hereof.

(b) No Waiver of Existing Defaults. No Default or Event of Default exists
immediately before or immediately after given effect to this Third Amendment.
Nothing in this Third Amendment nor any communication between any Secured Party,
any Credit Party or any of their respective officers, agents, employees or
representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect; or (ii) any rights or remedies
which any Secured Party has against any Credit Party under the Credit Agreement
or any other Credit Document and/or applicable law, with respect to any such
Default or Event of Default arising as a result of the foregoing representation
proving to be false or incorrect in any material respect.

9. Binding Effect. This Third Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

10. Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

11. Headings. The headings of the sections of this Third Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Third
Amendment.

12. Counterparts. This Third Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart of a signature page of this Third
Amendment by telecopy or by electronic means shall be effective as delivery of a
manually executed counterpart of this Third Amendment.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Third Amendment to Amended and Restated Credit
Agreement as of the date first above written.

 

General Partner:

 

STONEMOR GP LLC

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Partnership:

 

STONEMOR PARTNERS L.P.

By:

  STONEMOR GP LLC   its General Partner By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Operation Company:

 

STONEMOR OPERATING LLC

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Borrowers’ Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Bedford County Memorial Park LLC

Birchlawn Burial Park LLC

Blue Ridge Memorial Gardens LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Green Lawn Memorial Park LLC

Henlopen Memorial Park LLC

Henry Memorial Park LLC

J.V. Walker LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Melrose Land LLC

Modern Park Development LLC

Mount Lebanon Cemetery LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Prospect Hill Cemetery LLC

PVD Acquisitions LLC

Riverside Cemetery LLC

Riverview Memorial Gardens LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Prospect Cemetery LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Tri-County Memorial Gardens LLC

Twin Hills Memorial Park and Mausoleum LLC

Virginia Memorial Service LLC

WNCI LLC

Westminster Cemetery LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Gardens LLC

Woodland Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ Anne Zeschke

Name:   Anne Zeschke Title:   Vice President

Administrative Agent’s Signature Page to Third Amendment to Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

L/C Issuer and Swing Line Lender

By:  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

/s/ Daniel R. Vereb

Name:   Daniel R. Vereb Title:   Vice President

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

 

Name:  

 

Title:  

 

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:   Allison Sardo Title:   Vice President

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

HARLEYSVILLE NATIONAL BANK AND TRUST COMPANY By:  

/s/ Henry G. Kush, Jr.

Name:   Henry G. Kush, Jr. Title:   VP

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUN NATIONAL BANK By:  

 

Name:  

 

Title:  

 

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Kent Nelson

Name:  

Kent Nelson

Title:  

TriState Capital Bank

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUSQUEHANNA BANK By:  

/s/ James M. Higgins

Name:  

James M. Higgins

Title:  

Senior Vice President

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BENEFICIAL MUTUAL SAVINGS BANK By:  

 

Name:  

 

Title:  

 

Lender’s Signature Page to Third Amendment to Amended and Restated Credit
Agreement